                                  Case 3:21-cv-00064-SLH Document 1-1 Filed 04/12/21 Page 1 of 2
JS 44 (Rev. 0 /16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                          DEFENDANTS
DIMATTIO, MARIA                                                                                           LEIGHTON
                                                                                                          DUBOIS REGIONALSECURITY        SERVICES,
                                                                                                                                      MEDICAL            INC. D/B/A PENN
                                                                                                                                                     CENTER
 NOAL,
 HENERY,
f/k/a   CLAYTON
      MARIA DENISE     MARIE
               CORRIDONI                                                                                  HIGHLANDS DUBOIS, ET AL.
   (b) County of Residence of First Listed Plaintiff               Butler
                                                                    Jefferson
                                                                   Blair                                   County of Residence of First Listed Defendant   Clearfield
                                                                                                                                                           Fannin
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                Attorneys (If Known)
Ari R. Karpf, Esq.; Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two
Greenwood Square, Suite 128, Bensalem, PA 19020; (215) 639-0801
akarpf@karpf-law.com
 II. BASIS OF JURISDICTION (Place an “X”in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                         and One Box for Defendant)
  1    U.S. Government              X   3     Federal Question                                                                  PTF        DEF                                           PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                     Citizen of This State           1              1   Incorporated or Principal Place          4      4
                                                                                                                                                       of Business In This State

  2    U.S. Government                  4     Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place          5          5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                            6          6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X”in One Box Only)
          CONTRACT                                                TORTS                              FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
  110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                           310 Airplane                     365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                       315 Airplane Product                  Product Liability       690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                 Liability                   367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment          320 Assault, Libel &                 Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment             Slander                         Personal Injury                                               820 Copyrights                    430 Banks and Banking
  151 Medicare Act                     330 Federal Employers’               Product Liability                                             830 Patent                        450 Commerce
  152 Recovery of Defaulted                 Liability                   368 Asbestos Personal                                             840 Trademark                     460 Deportation
      Student Loans                    340 Marine                            Injury Product                                                                                 470 Racketeer Influenced and
      (Excludes Veterans)              345 Marine Product                    Liability                         LABOR                      SOCIAL SECURITY                       Corrupt Organizations
  153 Recovery of Overpayment               Liability                  PERSONAL PROPERTY         X   710 Fair Labor Standards             861 HIA (1395ff)                  480 Consumer Credit
      of Veteran’s Benefits            350 Motor Vehicle                370 Other Fraud                   Act                             862 Black Lung (923)              490 Cable/Sat TV
  160 Stockholders’Suits               355 Motor Vehicle                371 Truth in Lending         720 Labor/Management                 863 DIWC/DIWW (405(g))            850 Securities/Commodities/
  190 Other Contract                       Product Liability            380 Other Personal                Relations                       864 SSID Title XVI                    Exchange
  195 Contract Product Liability       360 Other Personal                   Property Damage          740 Railway Labor Act                865 RSI (405(g))                  890 Other Statutory Actions
  196 Franchise                            Injury                       385 Property Damage          751 Family and Medical                                                 891 Agricultural Acts
                                       362 Personal Injury -                Product Liability             Leave Act                                                         893 Environmental Matters
                                           Medical Malpractice                                       790 Other Labor Litigation                                             895 Freedom of Information
      REAL PROPERTY                     CIVIL RIGHTS                  PRISONER PETITIONS             791 Employee Retirement              FEDERAL TAX SUITS                     Act
  210 Land Condemnation                440 Other Civil Rights          Habeas Corpus:                    Income Security Act              870 Taxes (U.S. Plaintiff         896 Arbitration
  220 Foreclosure                      441 Voting                      463 Alien Detainee                                                     or Defendant)                 899 Administrative Procedure
  230 Rent Lease & Ejectment       X   442 Employment                  510 Motions to Vacate                                              871 IRS— Third Party                  Act/Review or Appeal of
  240 Torts to Land                    443 Housing/                        Sentence                                                            26 USC 7609                      Agency Decision
  245 Tort Product Liability               Accommodations              530 General                                                                                          950 Constitutionality of
  290 All Other Real Property          445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                                                            State Statutes
                                           Employment                  Other:                        462 Naturalization Application
                                       446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration
                                           Other                       550 Civil Rights                  Actions
                                       448 Education                   555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Place an “X”in One Box Only)
X 1 Original       2 Removed from                              3    Remanded from               4 Reinstated or             5 Transferred from     6 Multidistrict                      8 Multidistrict
       Proceeding               State Court                         Appellate Court               Reopened                    Another District         Litigation -                       Litigation -
                                                                                                                      (specify)                        Transfer                           Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION
                                        FLSA
                                        ADEA
                                        Title    (29USC201)
                                              VII(29USC621); Title
                                                   (42USC2000);    VII (42USC2000)
                                                                FMLA    (29USC2601); PDA
                                        Brief description of cause:
                                        Violations
                                        Violations of of       Violations
                                                         theVII,
                                                      Title  FLSAFMLA,and ofother
                                                                        PDA  the ADEA,
                                                                               and the PATitle
                                                                                  applicable
                                                                                          HumanVII and
                                                                                                stated the
                                                                                                        andPAcommon
                                                                                                   Relations  Human Relations
                                                                                                             Act.             Act.
                                                                                                                     law claim(s).
VII. REQUESTED IN                              CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                UNDER RULE 23, F.R.Cv.P.                                                                          JURY DEMAND:         X Yes       No
VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                         JUDGE                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
        4/12/2021
        3/23/2021
        2/16/2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                       APPLYING IFP                                   JUDGE                           MAG. JUDGE

               Print                                 Save As...                                                                                                                Reset
             Case 3:21-cv-00064-SLH Document 1-1 Filed 04/12/21 Page 2 of 2


                                    JS 44 REVISED June, 2009
          IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                         THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
     This case belongs on the (   X   Erie   X Johnstown           Pittsburgh) calendar.
1. ERIE CALENDAR    - If
                       cause of action arose in the counties of Crawford, Elk, Erie,
     Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
     counties.
2. JOHNSTOWN CALENDAR  - If cause of action arose in the counties of Bedford, Blair,
     Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
     said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in Crawford
    County and that the Plaintiff            resides in Venango           County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
     Clearfield      County and that the Plaintiff              Jefferson
                                                   resides in Butler            County.

PART B (You are to check ONE of the following)
1.       This case is related to Number                 . Short Caption             .
2.   X   This case is not related to a pending or terminated case.

DEFINlTIONS OF RELATED CASES:
CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY (             applicable category).
   1.     Antitrust and Securities Act Cases
   2.     Labor-Management Relations
   3.     Habeas corpus
   4. XX Civil Rights
   5.     Patent, Copyright, and Trademark
   6.     Eminent Domain
   7.     All other federal question cases
   8.      All personal and property damage tort cases, including maritime, FELA,
          Jones Act, Motor vehicle, products liability, assault, defamation, malicious
            prosecution, and false arrest
   9.      Insurance indemnity, contract and other diversity cases.
  10.      Government Collection Cases (shall include HEW Student Loans (Education),
                V A    0verpayment, Overpayment of Social Security, Enlistment
                Overpayment (Army, Navy, etc.),     HUD Loans, GAO Loans (Misc. Types),
                Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
                Penalty and Reclamation Fees.)



     I certify that to the best of my knowledge the entries on this Case Designation
X Sheet are true and correct


     Date:       11/14/2019
                 4/12/2021
               3/23/2021
                                                              ATTORNEY AT LAW

 NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
